Citation Nr: 9921729	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected osteoarthritis of the neck with right shoulder 
pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from June 1966 to June 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a 10 percent evaluation for osteoarthritis of 
the neck with right shoulder pain.

The veteran appears to be raising a claim of service 
connection for a left shoulder disability.  While the RO 
adjudicated the issue of service connection for painful 
joints by rating action of December 1997, the issue of 
service connection for a left shoulder disability was not 
specifically addressed  This issue is referred to the RO for 
appropriate action.  Moreover, additional evidence was 
received at the Board which has not been reviewed by the RO.  
The evidence should be reviewed to determine if it could 
provide a basis to reevaluate the service connected 
disabilities, other than the cervical spine which is 
currently on appeal.


REMAND

The veteran's claim of entitlement to an increased evaluation 
in excess of 10 percent for his service-connected 
osteoarthritis of the neck with right shoulder pain is well 
grounded.  A claim for an increased evaluation is well-
grounded if the claimant asserts that a condition for which 
service connection has been granted has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that his service-connected disability is 
worse than currently evaluated, and he has thus stated a 
well-grounded claim.  VA therefore has a duty to assist him 
in developing the facts pertinent to his claim.  38 C.F.R. § 
3.159 (1998); Littke v. Derwinski, 1 Vet. App. 90 (1990).

A remand is needed in this case for consideration of 
38 C.F.R. §§ 4.40, 4.45 (1998) with regard to the increased 
rating issue on appeal.  The applicable caselaw holds that a 
thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  A remand for another VA examination 
is therefore warranted to clarify the questions raised 
regarding whether there is any additional limitation or 
functional loss of the cervical spine associated with 
osteoarthritis due to exacerbation of symptoms associated 
with the aforementioned.  The examining physician should make 
medical determinations regarding whether the cervical spine 
exhibits pain on use, weakened movement, excess fatigability, 
incoordination, or any other disabling symptom.  
Specifically, the examiner must be asked to express an 
opinion on whether pain could significantly limit the 
veteran's functional ability during flare-ups or when the 
affected joint is used repeatedly over a period of time.  
These determinations should, if feasible, be portrayed in 
terms of the degree of additional range-of-motion loss due to 
pain on use or during flare-ups beyond that which is 
clinically demonstrated.

In addition, since the veteran's service connected disability 
appears to contemplate a radicular pain component as 
designated by the inclusion of "with right shoulder pain," 
a special examination is needed to evaluate any neurological 
component of the disability.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The veteran should be asked to 
provide the names and addresses of any 
physicians or medical facilities from 
whom he has sought treatment for 
osteoarthritis since 1996.  All indicated 
records, not contained in the claims 
folder, should be requested.

2.  The veteran should be afforded a VA 
orthopedic examination and a neurological 
examination to determine the severity of 
his service connected cervical 
disability.  Such tests as the examining 
physicians deem appropriate should be 
performed.  The claims folder must be 
made available to the examiners prior to 
the examinations. 

The orthopedic examiner should accomplish 
the following: 

a.  State as precisely as possible 
the ranges of motion of the cervical 
spine and the normal ranges of 
motion.

b.  Indicate whether the cervical 
spine exhibits weakened movement, 
excess fatigability, incoordination, 
or pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or ankylosis (note degrees) due 
to these symptoms)?

c.  Report whether pain 
significantly limits functional 
ability during flare-ups or when the 
cervical spine is used repeatedly 
over a period of time (this 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?  

The neurological examiner should 
accomplish the following:  

a.  Does the veteran have persistent 
symptoms compatible with neuropathy, 
characteristic pain, demonstrable 
muscle spasm, or neurological 
findings associated with the 
cervical disability?

b.  Does the veteran have attacks of 
neuropathy; and if so, are the 
attacks recurring?  Is there 
intermittent relief or little 
intermittent relief?

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

4.  Thereafter, the RO should review the 
evidence and undertake any additional 
development, and conduct any other 
medical examinations or tests deemed 
warranted.  The RO should then 
readjudicate the veteran's claim of 
entitlement to a rating in excess of 10 
percent for his service-connected 
osteoarthritis.  In doing so, the RO 
should consider the application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination, or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Consideration should 
also be given to whether or not separate 
ratings may be assigned for the 
disability for separate periods of time, 
based on the facts found (a practice 
known as "staged" ratings).  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  They should then 
be afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need 
take no action until he is informed.  The purposes of this 
remand are to develop the record and to afford the veteran 
due process of law.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted 
in this case.

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

